Citation Nr: 0715916	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 100 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had service from April 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

In April 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran, 
through a March 2007 letter from her authorized 
representative, that a withdrawal of this appeal was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006). Withdrawal may be made 
by the veteran or by her authorized representative. 38 C.F.R. 
§ 20.204 (2006).

The veteran, through her authorized representative, has 
withdrawn her appeal of her increased rating claim for PTSD. 
This was done in a letter from the representative to the RO 
dated on March 15, 2007, which included a statement that, 
"[the veteran] wishes to terminate her appeal." Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration of this issue. Accordingly, the Board 
does not have jurisdiction to review the appeal of the RO's 
decision denying the veteran's claim for increased rating for 
PTSD.


ORDER

The appeal of the RO's denial of the veteran's increased 
rating claim for PTSD is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


